Bullard, J.,

delivered the opinion of the court.
The plaintiff represents that he made a donation by marriage contract, in favor of his deceased daughter, late wife of the defendant, of certain immovables, movables and slaves, under a stipulation of return to himself alone, in case of his surviving the donee and- her descendants, as provided by article 1521 of the Louisiana Code; that his daughter, the donee, at her demise, left four children, one of whom died after the mother, having inherited one undivided fourth of her mother’s succession, consisting of the several effects comprised in the donation. He avers, that by the demise of this child, the case has arrived in which he is entitled to *210exercise his stipulated right of return, for one undivided fourth of the property. He prays for a partition, etc.
The right of condition that the donor and Ms descend-accrue so long as seenthmte'of the donee survive,
wa1°’ sTipuiated by the father, who cave his daughter certain nal property an°d slaves on her marriage, that in case he survi-descetidcma? the donation should return to lum, and the donee four’ children^ one of whom that no part of vertedTso^ng as any descend-were living.
The judgment of the Court of Probates, was against the pretensions of the plaintiff, and he appealed. 1 1 * 1
. . . i r The right of reversion is stipulated in the precise words or the code, in case of the donor surviving the donee and her descendants. So long as any descendant of the donee sur-we concur with the court below in the opinion, that the contingency has not happened, upon which the donor may exercise his right of return. The condition upon which aversion. is made to depend, being the decease both of the donee and of her descendants, during the life of the donor, its accomplishment is indivisible. Merlin’s Repertoire de Jurisprudence, verbo Condition, sections 1 and 4.-
• The assumption on the part of the plaintiff, that on the death of the donee, one fourth part of the property vested in the child who died subsequently, in such a manner as to . , , , . . . entitle mm to a partial reversion, is not only inconsistent with the principle just announced, but appears to contradict the next article of the code, which declares the effect of the . right of return to be, that it cancels aiL the alienations of the Property given, that may have been made by the donee or hjs descendants, 1522; consequently, any one claiming through the donee, would hold the property subject to the original condition, during the life of the donor. It would geem therefore, that, the surviving father would not, under such circumstances, take in concurrence with the surviving brothers and sisters of the deceased child, according to the ordinary rule, of succession. But we are. not called upon in this case, to pronounce upon the question, whether the surviving children are entitled to take jure accrescendi. It suffices, in our opinion^ that the plaintiff does not show himself entitled to the portion he has claimed in this suit.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.